Citation Nr: 1516125	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-19 141	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1979 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

The Board notes that the Veteran was represented in this appeal by David L. Huffman, Attorney at Law.  VA has cancelled Mr. Huffman's authority to represent VA claimants, effective August 8, 2014.  The Veteran has not been provided notice of this cancellation or advised that he may choose another representative.  However, Mr. Huffman submitted a statement in December 2013, at a time when he was still accredited, indicating that the Veteran wished to withdraw all pending appeals.  Thus, in light of the Veteran's withdrawal of his claims, the Board concludes that there is no prejudice to the Veteran in proceeding with dismissal of this appeal.


FINDING OF FACT

On December 23, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


